Citation Nr: 1625131	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-46 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for left optic neuropathy, status post tumor removal.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to July 1976 and from July 1978 to February 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2013, the Board denied the issue of entitlement to service connection for left optic neuropathy, status post tumor removal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and by an October 2013 Order, the appeal was vacated and remanded to the Board for adjudication as outlined by the Joint Motion for Remand.

In the interim, the Veteran filed a timely VA Form 9, Formal Appeal, as to the issues of entitlement to service connection for sleep apnea and sarcoidosis.  As such,  in its June 2014 decision, the Board addressed all three issues, denying the claim of entitlement to service connection for sleep apnea while remanding the claims of entitlement to service connection for sarcoidosis and left optic neuropathy for additional development.  However, the Veteran appealed the denial of entitlement to service connection for sleep apnea to the Court, and by a July 2015 Memorandum Decision, the appeal was vacated and remanded to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for sarcoidosis, left optic neuropathy, and sleep apnea.  As discussed above, these issues were last before the Board in June 2014, at which time the Board denied the claim of entitlement to service connection for sleep apnea and remanded the claims of entitlement to service connection for sarcoidosis and left optic neuropathy.  

In its June 2014 decision, the Board denied the claim of entitlement to service connection for sleep apnea on the basis that the evidence did not show that the Veteran's current obstructive sleep apnea was incurred in, or caused or aggravated by, his period of active service.  Although the Court's July 2015 Memorandum Decision affirmed the Board's denial of service connection for sleep apnea on a direct basis, it found that the Board erred in not addressing a theory of secondary service connection based on service connection for sarcoidosis.  As such, the Court vacated and remanded the Board's June 2014 decision to the extent that the Board did not address a theory of secondary service connection based on the Veteran's claim for service connection for sarcoidosis.  As a March 2015 VA examination report opined that the Veteran had a current (albeit asymptomatic) diagnosis of sarcoidosis, and that his sarcoidosis was as likely as not a result of a period of active duty service, the Board finds that an additional opinion must be obtained as to whether the Veteran's sleep apnea is caused or aggravated by his sarcoidosis.  

The Board's June 2014 decision also remanded the issues of entitlement to service connection for sarcoidosis and left optic neuropathy for additional development.  Specifically, the Board directed the RO to schedule the Veteran for VA examinations to determine the likely nature and etiology of his sarcoidosis and left optic neuropathy.  The RO was instructed to then readjudicate the claims on appeal.  

Although relevant VA examinations and opinions were obtained in March 2015, a review of the record indicates that the claims on appeal were not readjudicated by the RO, most likely as a result of the Veteran concurrently appealing the denial of his sleep apnea claim to the Court.  Moreover, the Veteran did not submit a contemporaneously waiver of RO review of this evidence.  Given that the VA examinations are relevant and not duplicative, the Board finds that a remand is required in order for the RO to review this evidence in the first instance.  38 C.F.R. § 19.36(a) (2013); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with an appropriate VA examination to determine whether his sleep apnea is related to his sarcoidosis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by his sarcoidosis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  A complete rationale must be provided for any opinion offered.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted in full, then the Veteran and his attorney must be issued a supplemental statement of the case that considers all of the evidence received since the previous supplemental statement of the case and informs him of the laws and regulations pertaining to his claims.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




